Case 5:20-cv-04074-TC-JPO Document 10 Filed 06/09/21 Page 1 of 15




                        In the United States District Court
                             for the District of Kansas
                                   _____________

                                  Consolidated Cases
                                   _____________

           Case Nos. 5:20-cv-04037-TC-JPO & 5:20-cv-04074-TC-JPO

                          WENDY HILLS AND BRENT HILLS,

                                           Plaintiffs

                                                 v.

                                 GERARD ARENSDORF,

                                          Defendant
                                     _____________

                         MEMORANDUM AND ORDER

          In separate actions that are now consolidated, Wendy Hills and her
      brother, Brent Hills, sued Defendant Gerard Arensdorf for profes-
      sional negligence and for violations of the Kansas Consumer Protec-
      tion Act (“KCPA”), K.S.A. § 50-6,142. Doc. 21.1 Arensdorf moves to
      dismiss both claims for failure to state a claim for which relief may be
      granted. Docs. 26 & 27. For the following reasons, Defendant’s mo-
      tion is granted.

                                             I

                                             A

          Defendant moves to dismiss Plaintiffs’ claims under Fed. R. Civ.
      P. 12(b)(6) for failure to state a claim. A viable complaint need only
      contain “a short and plain statement of the claim showing that the
      pleader is entitled to relief” from the named defendant. Fed. R. Civ. P.
      8(a); Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007).



      1These matters were filed separately as Case Nos. 20-4037 and 20-4074. They were
      subsequently consolidated, with Case No. 20-4037 as the lead case. Doc. 10. Unless
      otherwise noted, all citations to the docket entries are to the lead case.



                                                 1
Case 5:20-cv-04074-TC-JPO Document 10 Filed 06/09/21 Page 2 of 15




          The Tenth Circuit has summarized two “working principles” that
      underlie this standard. Kan. Penn Gaming, LLC v. Collins, 656 F.3d 1210,
      1214 (10th Cir. 2011); see also Ashcroft v. Iqbal, 556 U.S. 662, 678–79
      (2009). First, the Court ignores legal conclusions, labels, and any for-
      mulaic recitation of the elements. Iqbal, 556 U.S. at 678–79; Kan. Penn
      Gaming, 656 F.3d at 1214. Second, the Court accepts as true all remain-
      ing allegations and logical inferences and asks whether the claimant has
      alleged facts that make her claim plausible. Kan. Penn Gaming, 656 F.3d
      at 1214.

          A claim need not be probable to be considered plausible. Iqbal, 556
      U.S. at 678. But the facts viewed in the light most favorable to claimant
      must move the claim from merely conceivable to actually plausible. Id.
      at 678–80. The “mere metaphysical possibility that some plaintiff could
      prove some set of facts in support of the pleaded claims is insufficient;
      the complaint must give the court reason to believe that this plaintiff
      has a reasonable likelihood of mustering factual support for these
      claims.” Ridge at Red Hawk, L.L.C. v. Schneider, 493 F.3d 1174, 1177
      (10th Cir. 2007) (emphasis original).

           Plausibility, like most things in life, depends on context. The req-
      uisite showing depends on the claims alleged, and the inquiry usually
      starts with determining what the plaintiff must prove at trial. See Com-
      cast Corp. v. Nat’l Assoc. of African Am.-Owned Media, 140 S. Ct. 1009,
      1014 (2020). The nature and complexity of the claim(s) define what
      plaintiffs must plead. Cf. Robbins v. Oklahoma, 519 F.3d 1242, 1248–49
      (10th Cir. 2008) (comparing the factual allegations required to show a
      plausible personal injury claim versus a plausible constitutional viola-
      tion).

                                        B

          1. Douglas Hills (“Douglas”) died intestate in July 2018. This is a
      dispute between Douglas’s children from his first marriage, Plaintiffs
      Wendy and Brent, and Gerald Arensdorf. Doc. 21 at ¶ 8. They allege
      that Arensdorf, a Certified Public Accountant, prepared a document
      transferring some of Douglas’s property into a trust. Further, the Com-
      plaint alleges that Douglas and Arensdorf had a “longstanding confi-
      dential and trusting” relationship in which Douglas was Arensdorf’s
      client. Id. at ¶¶ 2, 5, 39, 41. And while Arensdorf is not an attorney,
      Plaintiffs contend he engaged in the unauthorized practice of law when
      he prepared and submitted the aforementioned trust document to
      Douglas. Id. at ¶¶ 2, 72.




                                         2
Case 5:20-cv-04074-TC-JPO Document 10 Filed 06/09/21 Page 3 of 15




           Douglas married Junelle Hills in 1985, and they remained married
      until his death. Doc. 21 at ¶¶ 7–11. Before their marriage, Douglas and
      Junelle executed a prenuptial agreement, which stated that all of Doug-
      las’s property would pass to his heirs “under any Will” and “to the
      same extent as [it] would have done had said marriage not taken place.”
      Id. at ¶ 23; Doc. 21-2 at 2.

           A year into the marriage, Douglas signed a trust instrument, see
      Doc. 21-1, naming Junelle Hills as one of three co-trustees. Doc. 21 at
      ¶ 13. The instrument named Junelle and Plaintiffs as the Trust benefi-
      ciaries. Id. at ¶ 14. Until July 2018, Douglas had never funded the Trust.
      Id. at ¶ 15.

          In June 2018, Douglas’s health declined. He suffered a heart attack
      on June 16 and was soon after diagnosed with lung and brain cancers.
      Doc. 21 at ¶¶ 16–19. On July 3, 2018, doctors informed Douglas his
      condition was terminal. The Complaint alleges that on or around that
      same day, Junelle provided Arensdorf a copy of the Trust agreement
      for the first time. Id. at ¶ 32.

           2. Several significant events occurred on July 6, 2018. First, Junelle
      asked Douglas, while he was home recovering from surgery and radi-
      ation therapy, whether he wanted to keep the 1985 prenuptial agree-
      ment in place. Doc. 21 at ¶ 25. “In the presence of [Junelle, Arensdorf,
      and Wendy,] Douglas replied, ‘Yes. I still want the pre-nup in place.’”
      Id. at ¶ 26.

          Second, Arensdorf had a conversation with Wendy. In that con-
      versation, Arensdorf informed Wendy that Junelle was pushing
      Arensdorf to prepare the Assignment of Douglas’s property interests
      quickly, that Arensdorf did not speak with Douglas about the disposi-
      tive effect of the proposed assignment, and that Arensdorf had not
      reviewed nor did he understand the dispositive effect the transfer
      would have on the Trust. Doc. 21 at ¶ 32. Wendy informed Arensdorf
      that her father “repeatedly” stated over the years he intended Wendy
      and Brent to have the farm assets being discussed. Id. at ¶ 33. The
      Complaint states that Douglas told Plaintiffs many times that Junelle
      would not “get anything” from the farm assets after his death. Id. at
      ¶ 45.

          Third, Douglas transferred a significant amount of property—pur-
      portedly worth $10 million—into his Trust by way of a single-page




                                          3
Case 5:20-cv-04074-TC-JPO Document 10 Filed 06/09/21 Page 4 of 15




      Assignment. Doc. 27-1.2 That Assignment states that Douglas “gives,
      assigns, transfers” his entire “right, title, and interest” in and to 3-H’s
      Enterprises (the interests at issue) to the Trust and was signed by
      Douglas on July 6, 2018. Doc. 27-1.

          Plaintiffs assert the circumstances of the document’s execution
      were suspicious. Specifically, Plaintiffs describe the situation as fol-
      lows: “[T]welve days before his death, while in frail health, at the be-
      hest and demand of Junelle Hills, and under highly suspicious circum-
      stances, Douglas W. Hills purported to transfer the Hills’ family farm
      property and other property . . . from his individual ownership into the
      ownership of the Purported Trust.” Doc. 21 at ¶ 28. The suspicious
      circumstances include the fact that Douglas never instructed
      Arensdorf to prepare the Assignment document, Arensdorf did not
      ask Douglas what his dispositive wishes were, and Arensdorf did not
      advise Douglas that he should seek the advice of an attorney regarding
      the transfer document and/or Douglas’s estate planning needs. Id. at
      ¶¶ 30–31, 34–38. Despite all that, Arensdorf presented Douglas with
      the Assignment, Doc. 27-1, for his signature. Id. at ¶ 28. Based on
      Douglas’s longstanding “confidential and trusting relationship” with
      Arensdorf, Douglas did not question the dispositive effect of the doc-
      ument and executed that Assignment.

           That property transfer, according to Plaintiffs, was in error. Spe-
      cifically, Plaintiffs claim that neither Arensdorf nor Douglas under-
      stood the net effect of the property assignments that Arensdorf pre-
      pared and Douglas signed. Doc. 21 at ¶ 42. What it did, they allege,
      reversed Douglas’s longstanding estate planning desires by making
      Junelle a beneficiary potentially eligible to receive millions of dollars in
      distributions from assets Douglas had intentionally kept separate from
      her throughout their marriage. Id.

           3. After Douglas’s death, Wendy was appointed special adminis-
      trator of Douglas’s Estate. Doc. 21 at ¶ 62. Wendy, on behalf of Doug-
      las’s Estate and in her individually capacity, sued Junelle and the Trust

      2 This Assignment is attached to Arensdorf’s Memorandum in Support for his Mo-
      tion to Dismiss. Doc. 27-1. Because the Assignment and outside documents (the
      Trust, Doc. 21-1; the prenuptial agreement, Doc. 21-2; the prior state suit against
      Junelle, Doc. 27-3; the prior federal suit against Junelle, Doc. 27-4) cited in this Order
      were referenced in the Second Amended Complaint, are central to Plaintiffs’ claims,
      and the parties do not challenge their authenticity, they may be considered at the
      Rule 12 stage without converting Arensdorf’s Motion into one for summary judg-
      ment. Lincoln v. Maketa, 880 F.3d 533, 537 (10th Cir. 2018). In fact, counsel for all
      parties agreed at the May 25, 2021, hearing these documents could and should be
      considered without the need to convert this matter to one for summary judgment.


                                                  4
Case 5:20-cv-04074-TC-JPO Document 10 Filed 06/09/21 Page 5 of 15




      trustees in both state and federal court, asserting several claims arising
      from the July 6 property transfer. Id. at ¶ 47. In the state case, Wendy
      alleged five claims: (i) undue influence and unjust enrichment, (ii) tor-
      tious interference with inheritance, (iii)–(iv) breach of trust, and (v) de-
      claratory judgment to find the trust invalid. Doc. 21 at ¶ 47; see also
      Doc. 27-3. In the federal case, Wendy alleged three counts of breach
      of trust and one of undue influence and/or tortious interference with
      inheritance. Doc. 21 at ¶ 47; see also Doc. 27-4. Arensdorf was not party
      to the suits. Doc. 21 at ¶ 48.

           Ultimately, the parties settled those suits and, as part of the settle-
      ment, agreed the Trust transfers were void. Doc. 21 at ¶ 63. While
      Wendy also released Junelle and her agents from future suits, Wendy
      and the Estate “incurred significant legal fees” and had to pay “exten-
      sive consideration” to Junelle throughout that process as part of the
      settlement agreement. Id. This suit seeks recovery of those amounts.

                                         C

          Plaintiffs have filed these now-consolidated actions against
      Arensdorf in his capacity as Douglas’s agent. Doc. 21 at ¶ 52. They
      contend that when Arensdorf drafted the Assignment pursuant to
      Junelle’s request and gave it to Douglas to sign, Arensdorf was simul-
      taneously acting as an agent for both Junelle and Douglas. Id. at ¶¶ 39–
      41.

          Plaintiffs make two claims for relief. In one, they contend that
      Arensdorf committed legal malpractice when he prepared and pre-
      sented the Assignment to Douglas, the execution of which caused the
      Trustees to claim title to assets which Douglas intended Plaintiffs to
      own outright after his death. Doc. 21 at ¶ 61. In the other, Plaintiffs
      assert that Arensdorf violated the KCPA by providing unlicensed legal
      work (estate planning and other legal services) and that this conduct
      aggrieved them as Douglas’s heirs. Id. at 8–12.

          Defendant moves to dismiss both claims. Doc. 27. In addition to
      the arguments contained in their respective pleadings, the parties also
      presented oral arguments during a hearing on May 25, 2021. Doc. 57.




                                           5
Case 5:20-cv-04074-TC-JPO Document 10 Filed 06/09/21 Page 6 of 15




                                                II

           The facts pled fail to show that Plaintiffs have a plausible entitle-
      ment to relief against Arensdorf under Kansas law.3 As a result,
      Arensdorf’s motion to dismiss both claims for failure to state a claim
      is granted.

                                                A

          Plaintiffs assert a legal malpractice claim against Arensdorf. In es-
      sence, they allege that not only did Arensdorf engage in the unauthor-
      ized practice of law by advising Douglas but also that he did a sub-
      standard job. Doc. 21 at ¶¶ 60, 65–67. Indeed, were Arensdorf an at-
      torney, the facts suggest that he would have violated several provisions
      within the Kansas Rules of Professional Conduct, including KPRC 1.1
      (competence) and KPRC 1.7 (loyalty). But Arensdorf correctly argues
      that any professional obligations were owed to Douglas, not Plaintiffs.
      In response, Plaintiffs argue that they are entitled to assert this claim
      under Kansas law because Douglas intended for them to inherit the
      assets that were transferred through the work Arensdorf performed.
      Docs. 27 at 13–16; 31 at 12–16.

          There are four elements to a legal malpractice claim under Kansas
      law. To state such a claim, Plaintiffs must establish that (i) the attorney
      owed a duty to exercise ordinary skill and knowledge, (ii) breached that
      duty, (iii) that breach caused the resulting injury, and (iv) actual loss
      resulted. Bergstrom v. Noah, 974 P.2d 531, 553 (Kan. 1999). Arensdorf
      argues dismissal is required because he owed Plaintiffs no duty. Doc.
      27 at 13.

          Duty in tort law parlance is “a legal obligation that is owed or due
      to another and that needs to be satisfied; that which one is bound to
      do, and for which somebody else has a corresponding right.” Duty,
      Black’s Law Dictionary (11th ed. 2019). Whether a duty exists is a




      3 At the hearing, the parties agreed that Kansas law applies to this claim. And they
      further agreed that the question of liability in this case is a matter of first impression
      under Kansas law. In diversity jurisdiction cases, federal courts must resolve state
      law questions by following the holdings of the state’s highest court. United States v.
      Turley, 878 F.3d 953, 957 (10th Cir. 2017) (citing Wankier v. Crown Equip. Corp., 353
      F.3d 862, 866 (10th Cir. 2003)). Where there is no definitive pronouncement from
      the state’s highest court, such as here, federal courts must predict how that court
      would rule and may use lower state court decisions to do so. Id.



                                                  6
Case 5:20-cv-04074-TC-JPO Document 10 Filed 06/09/21 Page 7 of 15




      question of law for courts to decide. Hammon v. San Lo Leyte VFW Post
      #7515, 466 P.3d 886, 890 (Kan. 2020).

           Generally speaking, attorneys are not liable for negligence to non-
      clients because their “paramount and exclusive duty is to [their] client.”
      Nelson v. Miller, 607 P.2d 438, 450 (Kan. 1980). Nonetheless, Kansas
      law recognizes that attorneys might owe a duty to certain third parties
      in certain, limited circumstances.4 See Johnson v. Wiegers, 46 P.3d 563,
      567–68 (Kan. Ct. App. 2002); see also OMI Holdings, Inc. v. Howell, 918
      P.2d 1274, 1287 (Kan. 1996) (recognizing the general rule that attor-
      neys can be liable for negligence to a contract’s third-party beneficiary);
      see also 4 Ronald E. Mallen, Legal Malpractice: Standing to Sue § 36:10 (2021
      ed.) (noting that attorneys can be liable for negligence “to the intended
      beneficiaries, usually designated heirs, but not to incidental beneficiar-
      ies or other heirs”); cf. O’Keefe v. Darnell, 192 F. Supp. 2d 1351, 1358
      (M.D. Fla. 2002) (applying Kansas law and holding plaintiff heirs had
      standing to sue decedent’s attorney for malpractice in will preparation
      because the heirs were intended beneficiaries to the trust and estate
      plan).

           In Wiegers, the Kansas Court of Appeals canvassed the state of
      Kansas law and reduced the rule of liability into a three-part test. Wieg-
      ers, 46 P.3d at 567–68; see also 1 Linda D. Elrod, Kan. Law & Prac.,
      Family Law: Liability to Third Parties § 1:31 (2021 ed.). That test is as
      follows: (i) If the attorney’s client and the third-party are adversaries,
      no duty arises; (ii) if the attorney and client never intended for the at-
      torney’s work to benefit the third party, no duty arises; and (iii) if it is
      possible to conclude that the attorney and client intended for the at-
      torney’s work to benefit the third party, then the reviewing court must
      apply a six-factor test from Pizel v. Zuspann, 795 P.2d 42 (Kan. 1990),




      4Both Plaintiffs and Arensdorf assume this test applies not only to attorneys licensed
      to practice law in Kansas but also to those who—like Arensdorf—are not attorneys
      and are instead engaging in the unauthorized practice of law. Perceiving no contrary
      authority to challenge that assumption, it will be accepted for purposes of resolving
      Arensdorf’s motion to dismiss.



                                                7
Case 5:20-cv-04074-TC-JPO Document 10 Filed 06/09/21 Page 8 of 15




      opinion modified on denial of reh’g, 803 P.2d 205 (Kan. 1990),5 to determine
      whether a duty arose. See Wiegers, 46 P.2d at 568.

           1. Plaintiffs’ malpractice claim fails at the first step. Relative to the
      Assignment’s execution, Douglas and Plaintiffs’ interests were directly
      adverse. Whereas Plaintiffs intended for Douglas to hold the property
      and allow it to be distributed to them under Kansas’s intestacy laws,
      the Assignment transferred title in that property to the Trust. Doc. 21
      at ¶¶ 12, 14, 28, 61. That Assignment, which Douglas signed, directly
      contradicted both Wendy and Brent’s expectations. Indeed, as Wendy
      told Arensdorf on the day Douglas signed the document, “[H]er father
      had repeatedly stated over the years that he intended Wendy and her
      brother Brent Hills to have the farm assets.” Id. at ¶ 33. That adversar-
      ial relationship precludes Wendy and Brent’s claim against Arensdorf.
      See Wiegers, 46 P.3d at 567 (holding that decedent’s husband and daugh-
      ter sufficiently adverse in an estate dispute and daughter’s lawyer owed
      no duty to decedent’s husband); see also Bank IV Wichita, Nat. Ass’n v.
      Arn, Mullins, Unruh, Kuhn & Wilson, 827 P.2d 758, 768 (1992) (holding
      that a borrower and lender are sufficiently adverse in loan transaction
      that lender’s attorney owed no duty to borrower plaintiff).

          Plaintiffs’ contrary arguments miss the mark. They argue that “they
      were not in an adversarial relationship with their father because their
      father intended to benefit Plaintiffs with his farming interests.” Doc.
      31 at 13. There may have been no animosity between Douglas and his
      children. But personal animosity or prior intent is not the question.
      Rather, the focus is on the transaction at issue. See Wiegers, 46 P.3d at
      567 (noting the “renewed [] focus on the original intention of the de-
      fendant and client regarding [a lawyer’s duty to third parties arising
      from] a given transaction”). There is no doubt that the Assignment for
      which Arensdorf allegedly provided legal services was—as evidenced



      5The Kansas Supreme Court modified language from the first opinion, 795 P.2d 42,
      to more accurately reflect a lawyer’s duty to a client after the attorney-client relation-
      ship terminates and clarified which action actually caused the plaintiff’s injury. See
      Pizel, 803 P.2d 205 (Kan. 1990). It was the attorney’s failure to adequately advise the
      decedent on effecting his trust plan—not the attorney’s failure to assure the dece-
      dent’s intent to pass the land to his nephews was eventually realized—that injured
      both the decedent and his beneficiaries. Id. at 699–701. The court noted that “[a]ttor-
      neys ought not to be bound to assure their clients’ intentions but, instead, should be
      required to perform the task contracted for in a reasonably prudent manner.” Id. at
      701; see also KRPC 7.1(b) (prohibits attorneys from communication which creates an
      unjustified expectation about the results they can achieve); MRPC Rule 7.1(b) (pro-
      hibits attorneys from guaranteeing the outcome of her or her representation).



                                                  8
Case 5:20-cv-04074-TC-JPO Document 10 Filed 06/09/21 Page 9 of 15




      by this and the prior lawsuits—adverse to Plaintiffs’ interests and con-
      trary to their expectations.

           Plaintiffs also contend there was no adversity because Arensdorf’s
      malpractice undermined Douglas’s true intent. That may have been
      what Douglas told Plaintiffs, Junelle, and/or Arensdorf. But he had no
      will to that effect and no instrument giving Plaintiffs any enforceable
      rights in or title to the property.6 And, most importantly, the simple,
      one-page Assignment that Douglas signed while he was still alive con-
      tradicts the intent Plaintiffs described. With respect to determining a
      decedent’s intent, the law favors written instruments over oral state-
      ments, especially when it pertains to devising property interests. See 9
      Williston on Contracts § 25:4 Contract to devise by will (4th ed.). Kansas
      law—like the law in most states—precludes reliance on supposed in-
      tent that contradicts an unambiguous written document. See In re Mar-
      riage of Nelson, 475 P.3d 1284, 1289 (2020) (parol evidence rule requires
      determining parties’ intent from the document’s four corners where
      unambiguous without additional construction rules). Indeed, Kansas
      law presumes that a written document will be the final expression of
      the individual’s intent and that the individual signing the document
      both knows of its contents and agrees to be bound it its terms. See, e.g.,
      Albers v. Nelson, 809 P.2d 1194, 1197 (Kan. 1991).

          The adversity in this transaction distinguishes the authorities on
      which Plaintiffs rely. For example, in Jeanes v. Bank of Am., N.A., 295
      P.3d 1045 (Kan. 2013), the Kansas Supreme Court held that a mal-
      practice claim relating to the preparation of an inter vivos revocable trust
      (designed to pass assets to Janet Jeanes) accrued in favor of Jeanes (and
      not the Estate’s representative) because the malpractice at issue—

      6 Douglas died  intestate. The prenuptial agreement does not change that result. Contra
      Doc. 31 at 13 (arguing that the prenuptial agreement “served to pass the [property
      interest] to Plaintiffs”). Indeed, the prenuptial agreement, which generally serves to
      separate property when a marriage dissolves, see 5 Williston on Contracts, Agreements
      between husband and wife; premarital agreements § 11:8 (4th ed.), neither mentions Plaintiffs
      by name nor purports to be a will. See Doc. 21-2 (prenuptial agreement); Kan. Stat.
      Ann. § 59-606 (requires a will to be signed and be in writing). Rather, the prenuptial
      agreement uses the antiquated language of “heirs, assigns or devisees and legatees,”
      which Kansas law confirms means Plaintiffs’ interests would not be ascertainable
      until Douglas’s death. Cf. Peterson v. Peterson, 251 P.2d 221, 224 (Kan. 1952) (heirs’
      interests vest upon decedent’s death); Wilson-Cunningham v. Meyer, 820 P.2d 725, 729
      (Kan. Ct. App. 1991) (noting that any property settlement with decedent’s wife from
      the divorce would incidentally affect anything he would pass through intestate suc-
      cession). Even if Douglas intended to use the prenuptial agreement as an estate-
      planning device, which it is not entirely clear from the Second Amended Complaint,
      that prenuptial agreement did not bind or preclude Douglas from later devising his
      property in a way inconsistent with his previously ascribed intentions.


                                                   9
Case 5:20-cv-04074-TC-JPO Document 10 Filed 06/09/21 Page 10 of 15




      increased tax liability caused by inept estate planning—did not accrue
      until after the donor’s death. 295 P.3d at 1045. And in Pizel, the Kansas
      Supreme Court held that the intended beneficiaries of an inter vivos trust
      could sue the attorney who failed to create a valid and enforceable
      trust. 795 P.2d at 51. In both cases, the court permitted the cause of
      action because the plaintiffs were the designated beneficiaries ex-
      pressed in the very instrument the lawyer created.

          Plaintiffs’ relations to the legal services here are materially differ-
      ent. Unlike in Jeanes and Pizel, the Assignment Arensdorf prepared did
      not purport to benefit Plaintiffs nor did it even mention them by name.
      Rather, it transferred title to Douglas’s property into a Trust that—as
      Plaintiffs acknowledged at the hearing—could have been administered
      in such a way that Plaintiffs would receive no beneficial interests in the
      property.

          Plaintiffs, nonetheless, argue that they should be able to pursue a
      claim against Arensdorf because Jeanes would permit Arensdorf’s mal-
      practice to go unpunished. Doc. 31 at 11–12. That conclusion is not
      necessarily true, nor even if true, does it compel a different result.

          There is a good argument that Jeanes would not preclude Douglas’s
      Estate—as opposed to Plaintiffs in their individual capacity—from
      bringing this claim against Arensdorf. In Jeanes, the legal malpractice at
      issue concerned avoiding estate tax liability that, by definition, could
      not cause any injury (and therefore not accrue) until after the decedent
      passed. Jeanes, 295 P.3d at 1045. But the malpractice here is different:
      Arensdorf’s alleged misconduct towards Douglas and the property
      transfer occurred before Douglas passed. Docs. 21 at ¶¶ 34–41; 27-1.
      Because the transaction immediately transferred title from Douglas to
      the (revocable) Trust, there appears no reason why Douglas could not
      have immediately taken action to undo that transaction and/or sued
      Arensdorf for causing it. As a result, it is not entirely obvious that Jeanes
      would bar the Estate’s claim against Arensdorf.

           Even if it did, that does not create a cause of action in favor of
      Plaintiffs. Plaintiffs have not identified any Kansas authority suggest-
      ing an estate’s inability to bring a malpractice claim automatically cre-
      ates a cause of action on behalf of a decedent’s children. Plaintiffs may
      believe it would be good policy to reconsider Jeanes or for Kansas to
      recognize a cause of action in favor of the Estate in this circumstance.
      Indeed, it appears that other states would permit such liability. See, e.g.,
      Belt v. Oppenheimer, Blend, Harrison & Tate, 192 S.W.3d 780 (Tex. 2006)
      (holding that decedent’s attorneys owed a duty to the estate’s personal
      representatives for legal malpractice because the negligence occurred


                                           10
Case 5:20-cv-04074-TC-JPO Document 10 Filed 06/09/21 Page 11 of 15




      before decedent’s death and, therefore, the cause of action survived
      after it). But a federal court may not question the wisdom of Kansas’s
      substantive law nor create a cause of action where existing law does
      not appear to support it. Cf. Chieftain Royalty Co. v. Enervest Energy Insti-
      tutional Fund XIII-A, L.P., 888 F.3d 455, 460 (10th Cir. 2017) (citing
      Byrd v. Blue Ridge Rural Elec. Co-op., 356 U.S. 525, 535 (1958)) (noting
      that federal courts in diversity cases must respect state-created rights).

          2. While the first Wiegers step alone resolves this dispute, both the
      second and third steps also cut in favor of Arensdorf.

           a. In this case at least, the second step is simply the inverse of the
      first. Just as there is adversity between Douglas’s conduct and Plain-
      tiffs’ interests, the facts alleged reject the notion that Douglas (or
      Arensdorf) intended the Assignment to benefit Plaintiffs. Prior to
      Douglas’s Assignment execution, Plaintiffs had no legal right or title
      to the property at issue. The Assignment transferred Douglas’s prop-
      erty in a way that diluted, if not entirely eliminated, their potential in-
      terest in the property. But Plaintiffs allege that absent that Assignment
      (or any other devise by Douglas), they would have received the prop-
      erty in full through intestate succession as Douglas’s sole heirs because
      the prenuptial agreement between Douglas and Junelle prevented
      Junelle from inheriting any of Douglas’s property. Doc. 21 at ¶¶ 8–9,
      22. There is, therefore, no way to suggest that Arensdorf’s preparation
      and Douglas’s execution of the Assignment was intended to benefit
      Plaintiffs. As a result, Plaintiffs cannot maintain a claim against
      Arensdorf. See also Wilson–Cunningham v. Meyer, 820 P.2d 725, 730 (Kan.
      Ct. App. 1991) (noting that it would have been appropriate to deny the
      attorney’s liability to his client’s children “solely on the basis that the
      legal representation . . . was not intended to benefit [the decedent’s]
      children.”).

           b. Likewise, the balance of the six Pizel factors tilts against recog-
      nizing a duty to Plaintiffs. The six Pizel factors weigh (i) the extent to
      which the transaction was intended to benefit Plaintiffs, (ii) foreseea-
      bility of harm to Plaintiffs, (iii) degree of certainty that Plaintiffs suf-
      fered injury, (iv) closeness of the connection between Arensdorf’s con-
      duct and the injury, (v) policy of preventing future harm, and (vi) bur-
      den on the profession to recognize liability under the circumstances.
      Pizel, 795 P.2d at 51. “[A]ll six [Pizel] factors must be considered and
      none can be deemed conclusive.” Wiegers, 46 P.3d at 567 (internal cita-
      tions omitted).

          All but the final factor favor Arensdorf. The first inquiry is whether
      the transaction was intended to benefit Plaintiffs. As noted, it was not.


                                           11
Case 5:20-cv-04074-TC-JPO Document 10 Filed 06/09/21 Page 12 of 15




      And, as a result, the second, third, and fourth factors weigh in
      Arensdorf’s favor because Plaintiffs had no enforceable interests in the
      property before Douglas’s death. While living, Douglas could have de-
      vised the property at any time to anyone he wished. Similarly, permit-
      ting Plaintiffs to assert a claim would not further the policy of prevent-
      ing harm. To the contrary, it would place attorneys in the untenable
      position of zealously representing their client’s interests with a fear that
      potential intestate succession beneficiaries may claim that one or more
      transactions worked to their detriment.7 Cf. Wilson-Cunningham, 820
      P.2d at 729 (“Allowing individuals to whom there was no foreseeable
      risk of harm to bring an action for negligence would not prevent future
      harm to individuals to whom there is a foreseeable risk for negligent
      representation.”); Nevin v. Union Trust Co., 726 A.2d 694 (Me. 1999)
      (explaining that allowing beneficiaries to sue decedent’s attorney for
      legal malpractice for estate planning could affect attorney’s judgment
      where there are potentially conflicting interests).

          Plaintiffs have a stronger argument for the sixth factor, which con-
      siders the burden of liability on the profession. Docs. 31 at 15; 21 at
      ¶ 68. Arensdorf undertook a host of activities that implicate real estate
      law, estate planning, and other tasks that lawyers typically handle due
      to their specialized training and skill—without consulting or suggesting
      that Douglas consult with an attorney. Doc. 21 at ¶ 31. Discouraging
      that conduct would certainly benefit the legal profession and insulate
      other accountants from similar mistakes. See, e.g., Pizel, 795 P.2d at 51
      (legal profession not unduly burdened by requiring lawyers to act in a
      reasonably competent manner when representing clients); id. at 49
      (noting the Biakanja court evaluated defendant notary’s moral blame
      instead of the liability burden on the profession since he was not an
      attorney) (citing Biakanja v. Irving, 320 P.2d 16 (Cal. 1958)).

           Yet the balance of those factors strongly favors Arensdorf. Plain-
      tiffs have not alleged that Arensdorf owed them a duty under Kansas
      law separate from the duty he owed their father. As a result, their legal
      malpractice claim must be dismissed.




      7 This case might have had a different result if Plaintiffs were identified as intended
      beneficiaries in a written instrument. See Pizel, 795 P.2d at 51 (intended beneficiaries
      would have had no other avenue to recover if not allowed to pursue a negligence
      claim against attorneys who negligently drafted trust); Biakanja v. Irving, 320 P.2d 16
      (Cal. 1958) (intended beneficiary should have a cause of action against notary who
      drafted and executed decedent’s will).



                                                12
Case 5:20-cv-04074-TC-JPO Document 10 Filed 06/09/21 Page 13 of 15




                                          B

          Plaintiffs also contend that Arensdorf violated the KCPA by en-
      gaging in the unlicensed or unauthorized practice of law. Doc. 21 at
      ¶¶ 71–75 (citing Kan. Stat. Ann. § 50-6,142). That claim is not action-
      able because, as Arensdorf argues, Plaintiffs were not “aggrieved” by
      Arensdorf’s conduct.

          Generally speaking, the KCPA protects consumers from suppliers
      who commit deceptive and unconscionable practices. Kan. Stat. Ann.
      §§ 50-623(b), 50-627(a). Recently, the KCPA was amended to include
      the unlicensed or unauthorized practice of law as one type of prohib-
      ited practice. Id. § 50-6,142(a). It permits “an individual[] . . . aggrieved
      by a violation” to recover from the unauthorized person who practiced
      law, “whether or not [the violation] involves a consumer, a consumer
      transaction, or a supplier.” Id. §§ 50-6,142(b), (c)(3), 50-634(b).

           The statutory term “aggrieved” has a settled meaning under Kan-
      sas law. Hernandez v. Pistotnik, 472 P.3d 110, 116 (Kan. Ct. App. 2020),
      rev. denied (Nov. 24, 2020). Thus, a KCPA plaintiff must demonstrate
      that the defendant’s act adversely affected their legal rights and a causal
      connection exists between the deceptive act or practice and claimed
      injury. Finstad v. Washburn University, 845 P.2d 685, 688–89 (Kan. 1993)
      (finding no causal connection where enrolled students were unaware
      the deceptive advertising statements had been made about the school
      or had enrolled before they were published); Schneider v. Liberty Asset
      Mgmt., 251 P.3d 666, 671 (2011) (finding no causal connection between
      plaintiff’s harm and a deceptive MLS listing because plaintiff’s harm
      resulted from “her failure to read her inspector’s report or [from] her
      decision to buy the house even though she had information the roof
      was not new”).

           That settled statutory meaning precludes Plaintiffs’ claim that they
      were aggrieved. As discussed in Part II.A, supra, Plaintiffs had no en-
      forceable rights in the property that the Assignment harmed, did not
      engage Arensdorf to provide legal services, did not rely on his legal
      skill or services, and were not designated as beneficiaries of the services
      Arensdorf provided their father.

          Nor do Plaintiffs expressly argue that they were “aggrieved” for
      purposes of the KCPA. Rather, they allege they were aggrieved in the
      more colloquial sense: that “[Arensdorf’s] unauthorized practice of law
      caused their frail father to take steps he did not want to take” and that
      the result caused them significant pecuniary loss. Doc. 31 at 17. That



                                           13
Case 5:20-cv-04074-TC-JPO Document 10 Filed 06/09/21 Page 14 of 15




      will not do, given the way Kansas courts have defined and applied the
      term “aggrieved.” See, e.g., Hernandez, 472 P.3d at 117.

           Plaintiffs instead seek to recover from Arensdorf under a third-
      party beneficiary theory. That theory does not appear viable under ex-
      isting Kansas law. While the parties concede that it appears no Kansas
      Supreme Court decision has ever considered the viability of a third-
      party beneficiary claim under the KCPA, the Kansas Court of Appeals
      recently rejected such a claim due to the absence of reliance. See Her-
      nandez, 472 P.3d at 117 (finding no causation where plaintiff failed to
      show the attorney made a representation to her directly or to her father
      indirectly, who was acting as her third-party agent, and failed to show
      that she or her father relied on those statements); see also Ellibee v. Ara-
      mark Corr. Servs., Inc., 154 P.3d 39, 41 (Kan. Ct. App. 2007) (finding no
      causation absent evidence that defendant food service contractor made
      any representation directly to inmate plaintiff); Luttrell v. Brannon, No.
      17-2137, 2018 WL 3032993, at *14 (D. Kan. June 19, 2018) (applying
      Ellibee and finding that third-party beneficiary plaintiff did not suffi-
      ciently allege defendant made any sales representations to him directly).
      Plaintiffs have provided no authority suggesting the outcome should
      be any different here.

           Plaintiffs’ KCPA claim fails for largely the same reason as their
      legal malpractice claim. Plaintiffs argued in their brief, Doc. 31 at 17,
      and at the May 25, 2021, hearing that Finstad merely requires establish-
      ing a connection between the act that violated the KCPA and the plain-
      tiff’s loss to show causation. That may be true, but their situation is
      indistinguishable from Finstad in this regard. Like the unaggrieved Fin-
      stad plaintiffs, who could not show they had relied on a misleading ad-
      vertisement about the school before enrolling at it, see Finstad, 845 P.2d
      at 692, Plaintiffs have not shown that Arensdorf wronged them di-
      rectly. Arensdorf’s unauthorized practice of law aggrieved Douglas,
      not Plaintiffs. Douglas, not Plaintiffs, relied on Arensdorf to provide
      the legal services. Without alleging that Arensdorf made a representa-
      tion on which they relied, the Complaint fails to connect how
      Arensdorf injured Plaintiffs. Hernandez, 472 P.3d at 117.




                                          14
Case 5:20-cv-04074-TC-JPO Document 10 Filed 06/09/21 Page 15 of 15




                                     III

          For the foregoing reasons, Defendant’s Motion to Dismiss (Doc.
      26) is GRANTED.

         It is so ordered.




      Date: June 9, 2021                   s/ Toby Crouse
                                           Toby Crouse
                                           United States District Judge




                                     15
